Citation Nr: 0015043	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  95-02 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.  He died in July 1990.  The appellant is the 
veteran's widow.

This current appeal arose from a June 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The RO, in pertinent part, 
denied entitlement to service connection for the cause of the 
veteran's death.

In August 1997 The Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.  

The Board in August 1997 referred to the RO the issue of 
entitlement to accrued benefits for preparation of a 
statement of the case.  The Board noted that the appellant 
had disagreed with the RO's 1994 denial of this claim.  The 
record shows that the statement of the case, dated in 
September 1997, was mailed to the appellant at her address of 
record with instructions about filing a substantive appeal.  
Her appeal form was received in December 1997, and the RO in 
August 1998 advised her that the appeal was not timely filed.  
Since then, the representative has mentioned this issue. 

From the forgoing discussion, it is the Board's belief that 
there exists a legitimate question of whether a timely appeal 
has been filed on the issue of entitlement to accrued 
benefits.  The Board does not have jurisdiction to review the 
claim in the absence of a perfected appeal.  38 C.F.R. 
§§ 20.200, 20.202 and 20.302(c) (1999).  An RO determination 
of untimely filing of a substantive appeal is an appealable 
issue.  38 C.F.R. §§ 19.34, 20.101 (1999).  The intertwined 
issue of timeliness of appeal is referred to the RO for 
further consideration at this time rather than by remand 
since the Board's jurisdiction over the issue of entitlement 
to accrued benefits at this time is as yet undetermined.  

In reviewing the record, the Board observes that the RO did 
not address the claim of entitlement to nonservice-connected 
pension benefits that was clearly pending at the time of the 
veteran's death and it was not discussed in the statement of 
the case issued in September 1997.  Although this is 
intertwined with the accrued benefits claim, it has not been 
adjudicated and timeliness of appeal is not an issue at this 
time.  The matter is referred to the RO for further action to 
include consideration of 38 C.F.R. § 3.400(b)(1)(ii)(B) in 
view of the facts of this case.


FINDINGS OF FACT

1.  The veteran served during the Vietnam era and the 
metastatic carcinoma of the pancreas is not shown by evidence 
to be related to service based upon claimed exposure to Agent 
Orange (AO) during Vietnam service.

2.  It has not been shown that the cause of the veteran's 
death on the basis of metastatic carcinoma of the pancreas is 
related to service, as the disease was initially found many 
years after service.

3.  At the time of the veteran's death in July 1990, service 
connection was not established for any disability.


CONCLUSION OF LAW

The cause of the veteran's death, metastatic carcinoma of the 
pancreas, was not a disability incurred in or aggravated by 
service on a direct or presumptive basis, nor did a service-
connected disability cause or contribute substantially or 
materially to cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the veteran's initial VA benefit 
application in June 1990 mentioned the back and stomach, 
pancreatic cancer and gall bladder removal.  He submitted a 
copy of his DD Form 214 that showed he had one year of 
service in Vietnam.  

The veteran died before his claim could be adjudicated.  The 
death certificate showed the immediate cause of death in July 
1990 was carcinoma of the pancreas.  No other condition was 
listed on the certificate.  Information received with the 
appellant's application for death compensation in September 
1990 showed the veteran was found eligible for payments from 
the Agent Orange Veteran Payment Program.  

The veteran's service medical records were pertinently 
unremarkable.  The record from St. Vincent's Hospital shows 
death occurred secondary to widely metastatic carcinoma of 
the pancreas that had been found several months earlier.  
Other private medical records beginning in the late 1980's 
were received that included a recollection of a statement the 
veteran had made regarding exposure to chemicals in Vietnam.

The record was supplemented with statements dated in January 
1995 from two physicians.  LJB, M.D., in addition to 
confirming the diagnosis of carcinoma of the pancreas with 
metastasis, opined that the possibility of the veteran's 
cancer having been caused by AO could not be excluded.  The 
physician noted the veteran's Vietnam service, factors in his 
family history, age and use of ethanol and cigarettes.  AWP, 
M.D., opined that based upon his experience as a 
gastroenterologist, the veteran's presentation was most 
unusual in a patient with no family history of carcinoma and 
who did not smoke or abuse alcohol.

The appellant's hearing testimony in January 1995 seemed to 
focus on a question of the primary site of the veteran's 
fatal cancer and her recollections of things she heard 
hospital staff members say about cancer in Vietnam veterans 
(Transcript, inter alia, 4-5, 7).  The representative 
referred to a discussion in Cancer, Principles and Practice 
of Oncology, 5th ed., on the incidence or increased risk of 
pancreatic cancer in exposures to certain chemicals, usually 
in the manufacturing setting.

As the Board requested in the August 1997 remand, the RO 
asked the appellant to identify sources of the veteran's 
medical treatment.  She did so and the RO in August 1998 sent 
requests to each of the treatment providers and advised the 
appellant of the action taken.  No additional records were 
received.  The RO also asked for VA medical records but none 
were located.  

As the Board requested, the RO obtained a VA medical opinion 
on the question of the likelihood that the veteran's 
pancreatic cancer was causally related to exposure to AO 
during Vietnam service.  The opinion writer stated that the 
claims folder was reviewed.  She also stated that recent 
National Academy of Sciences literature on veterans and AO 
was also reviewed and showed that a number of well designed 
studies had found limited/suggestive evidence of no 
association between pancreatic tumors and TCDD or herbicide 
exposure.  She further stated that recent scientific evidence 
continued to support the classification of such cancers in 
this category and that several adequate studies covering the 
full range of levels of herbicide exposure humans were known 
to encounter were mutually consistent in not showing a 
positive association.  

The physician reported that eight years of medical literature 
regarding herbicides including AO was reviewed and, in 
essence, indicated no incremental cancer risk in humans.  
Further, according to the report, a well-known 
gastroenterologist with specific expertise on pancreatic 
disease/cancer was consulted.  The consultant opined that 
there was no causal relationship between pancreatic cancer 
and AO/herbicide exposure.  The writer provided the opinion, 
apparently of three clinicians consulted, that it was less 
likely that the fatal pancreatic cancer was causally related 
to AO exposure during Vietnam service.

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  


This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for endocrinopathy although 
not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the period of 
service and rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  


If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), acute and subacute peripheral neuropathy, prostate 
cancer and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.309(e).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  64 Fed. Reg. 
59232-243 (November 2, 1999), 61 Fed. Reg. 41442-41449 
(August 8, 1996) and 59 Fed. Reg. 341-46 (January 4, 1994).

A threshold question to be answered is whether the appellant 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).




Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
the appellant's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).


A well grounded claim for the cause of a veteran's death 
requires competent evidence of the veteran's death; a disease 
or injury which was incurred in service (lay or medical 
evidence); and a nexus between the in-service disease or 
injury and the veteran's death (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

(a) The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of service 
connection for residuals of herbicide (AO) exposure see, 
e.g., Darby v. Brown, 10 Vet. App. 243 (1997); Brock v. 
Brown, 10 Vet. App. 155 (1997).  

In view of the evidence that included medical opinion 
suggesting a nexus between the veteran's pancreatic cancer 
and AO exposure is service-connected, the Board finds that 
the appellant has met this initial burden.  The opinions of 
Dr. B. and Dr. P. collectively are sufficient to well ground 
the claim for cause of death in light of the applicable legal 
standard.  This well grounds the claim for cause of death on 
a basis other than AO exposure. See for example Schroeder v. 
West, No. 99-7103 (Fed. Cir. May 18, 2000); Hensley v. West, 
No. 99-7029 (Fed. Cir. May 12, 2000) and Molloy v. Brown, 9 
Vet. App. 513 (1996).  

The Board will point out that a veteran's eligibility for a 
disability payment from the Agent Orange Veteran Payment 
Program does not automatically establish entitlement to VA 
compensation.  Brock, 10 Vet. App. at 160-62.  

The Board observes that no pancreatic disorder has been 
recognized as positively associated with herbicide exposure 
under 38 C.F.R. § 3.309(e).  The veteran did have service in 
Vietnam during the Vietnam era but he has not shown a 
disability to which the liberal rules for presumptive service 
connection apply.  Therefore he is not entitled to any 
presumption of having been exposed to AO.  

And, as the Secretary has not recognized the veteran's 
pancreatic disorder as having a positive association with AO 
exposure, the claim must fail in the absence of competent 
evidence supporting a positive relationship. McCartt v. West, 
12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e); see also 64 Fed. Reg. 59232-243 (November 2, 1999), 
61 Fed. Reg. 41442-449 (August 8, 1996), 59 Fed. Reg. 341-46 
(January 4, 1994).  The record shows that the RO advised the 
appellant of the January 1994 notice contents.  The Board 
will point out that the subsequent notices offer no change 
helpful to this claim and that it appears the VA review in 
1999 was aware of this information.  

The Board also finds that as a result of the development 
completed in this case there is no further duty to assist the 
appellant in regard to the development of her claim.  The 
Board in remanding the case sought to ensure she was afforded 
due process in view of the information on file.  In view of 
the value of medical information on file the Board felt is 
was justified in asking for a VA medical opinion.  

In obtaining this opinion, the Board in effect recognized the 
medical complexity of the case.  The representative did not 
offer argument challenging the opinion as inadequate from the 
standpoint of the source consulted.  Nor was there any 
intimation or argument of possible prejudice based on the 
selection of a VA review rather than an opinion from a 
clinician with relevant expertise but not associated with VA.  
The Board's authority to seek an outside opinion is purely 
discretionary.  See, Winsett v. West, 11 Vet. App. 420, 425-
26 (1998).

The Board observes that the RO made a diligent effort to 
obtain an adequate record.  The RO did complete the actions 
requested and the Board has not been alerted to evidence 
probative in the determination of service connection for the 
cause of the veteran's death that is likely available but 
that has not as yet been obtained.  The record included 
statements of medical treatment from several physicians, in 
particular those who have opined in favor of the claim.  The 
Board must observe that the VA opinion is comprehensive and, 
since the claims folder was reviewed, undoubtedly took into 
account the appellant's arguments, pertinent history and 
supporting medical opinions.  It appears the VA opinion 
responded to the specific questions set forth in the Board 
remand.  

The Board observes that the RO contacted all treatment 
providers mentioned by the appellant but no additional 
information was provided.  The RO also informed the appellant 
of the actions taken in the supplemental statement of the 
case in 1999 and in earlier correspondence.  


In view of the development completed in this case, the Board 
is left with the belief that the record is sufficient for an 
informed determination, without any potential prejudice being 
called to its attention.  Stegall v. West, 11 Vet. App. 268 
(1998); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

From the perspective of direct causation, that being a link 
between the development of the fatal pancreatic disease with 
the veteran's service on direct or presumptive basis of 
inception under generally applicable law and regulations, the 
Board must observe that no medical opinion was offered 
supporting this theory of a causal connection between his 
service and fatal pancreatic carcinoma.  The testimony and 
written argument has focused on AO exposure as the basis for 
the development of this disease, so favorable consideration 
may be afforded under 38 C.F.R. § 3.303(d) if the evidence 
favors the claim.  

The Board has not overlooked the medical treatise information 
submitted for the record.  However it does not address the 
situation specific to this case and AO, but is more general 
in discussing pancreatic carcinoma arising in other exposure 
settings.  In the context of this case, it is sufficient to 
say that provides nothing more than a speculative generic 
statement not relevant to the claim and does not present at 
least plausible causality or connection based upon objective 
facts.  Wallin v. West, 11 Vet. App. 509 514 (1998), Sacks v. 
West, 11 Vet. App. 314, 317 (1998), Libertine v, Brown, 9 
Vet. App. 521, 523 (1996). 

The main argument all along concerns the claimed causal 
relationship between the pancreatic cancer and the veteran's 
claimed exposure to herbicides, specifically AO, in Vietnam.  
The chronology apparent from the recorded private treatment 
history supports the initial manifestation of the disease 
many years after service.

The assertion of a nexus between the cause of the veteran's 
death and AO exposure found support primarily in the 
statement of Dr. B.  However, this statement indicates no 
more than a conceivable relationship between the veteran's 
claimed AO exposure and the pancreatic disease.  This 
statement did not indicate any material supporting the 
connection.  With regard to Dr. P.'s statement, by 
implication only does it support this theory of causation.  
The VA opinion offered a review of the scientific literature 
in concluding that it was not likely that the veteran's 
pancreatic cancer was linked to AO exposure.  A comprehensive 
review of the published studies was completed and nothing 
found supported the appellant's belief.  

The VA opinion is comprehensive and offers probative evidence 
in the matter under consideration.  It was made by a 
physician with competence in the relevant medical specialty.  
It also included a review of records.  The medical expert 
opinion offered a well reasoned analysis against service 
connection for the cause of the veteran's death.  There is no 
contemporaneous competent opinion to the contrary so as to 
reasonably call into question the expert opinion or minimize 
its probative weight.  As with any piece of evidence, the 
credibility and weight to be attached to the VA expert 
opinion and others of record is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The VA medical specialist carefully reviewed the facts 
specific to the appellant's case and highlighted the evidence 
found to support a finding against a relationship between the 
cause of death and AO exposure.  The VA review did not locate 
evidence favorable to the claim in published studies that 
were deemed reliable.  Dr. B. appears to speculate, merely 
offering that the possibility could not be excluded.  

The VA expert opinion offers plausibly based arguments 
against the claim, and the Board finds that the VA opinion is 
entitled to significant probative weight because of its fact 
specific analysis and its rationale, which was well reasoned.  

The evidence therefore, viewed objectively, is not at least 
in relative equipoise on the question of whether the 
veteran's pancreatic carcinoma was the result of claimed 
exposure to AO in Vietnam.  The Board finds that the 
competent evidence does preponderate against the claim, and 
the claim should be denied.  Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The appellant produced evidence to support a claim 
of cause of death and the Board has commented as to why it 
does not find the evidence of sufficient probative value to 
find in her favor.  The VA medical opinion was reasoned and, 
unlike the favorable opinions, provided a rationale against a 
likely nexus that was based upon a comprehensive review of 
the scientific literature and additional opinion from another 
specialist.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

